DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13 and 14 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by US 10001346 (Augustine et al.).
Regarding claims 1, 2, 5, 8, 13 and 14, ‘346 discloses: Airbag system and method of using the airbag system for protecting a body part of a user in case of an accident (fig. 7), comprising:
2, 26, 28, fig. 7) adapted for inflation upon an accident occurring during an intended activity;
at least one sensor (74; disclosed as including pressure sensors in par. 49, detailed description; and accelerometers which do measure movement of the system and the user) configured to measure movements of the airbag system; and thus indirect the movements of the user;
a control unit (70, takes/receives pressure and acceleration/movement data from sensors 74 and determines if user is in a ‘normal’ or ‘first activity state’, and therefore keeps/automatically controls the airbag to be ‘idle’ or uninflated during the ‘normal’ or ‘first’ activity state as in claims 2, 8, 13 and 14; when the sensors detect pressures/accelerations beyond a normal threshold first state the airbags are inflated automatically by the control system as in claim 5) configured to determine if the user is in a first activity state not corresponding to the intended activity by processing the output data from the at least one sensor.
	Also regarding claim 2, the claim states “if the control unit detects…”  In the scenario that the ‘control unit’ does not detect as claimed, the limitations of claim 2 are not required.
	When claim 2 is not required, claims 3 and 4 have no patentable weight as they depend from claim 2.  
	Claim 5 in one respect is also not required when the control unit “does not detect”.
	Regarding claims 6 and 7, the control unit 70 does as already stated above  takes/receive pressure and acceleration/movement data from sensors 74 and determines if user is in a ‘normal’ or ‘first activity state’, and therefore keeps/automatically controls the airbag to be ‘idle’ or uninflated during the ‘normal’ or ‘first’ activity state as in claims 2, 13 and 14; when the sensors detect pressures/accelerations beyond a normal threshold first state, which can be considered a second state, the airbags are inflated automatically by the control system.
	Claims 7 and 8 in one respect are also not required when the control unit “does not detect”.
	Regarding claims 9 and 10, as stated above the sensors can further include accelerometers for sensing ‘abnormal’ accelerations or movements which would correspond to an undesired activity or accident.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10001346 (Augustine et al.).
Regarding claims 11 and 12, ‘346 does not teach the activity states as: 1 or first activity state = an activity other than riding a bicycle; nor 2 or second activity state = riding a bicycle.
However, ‘346 does teach explicitly, “A wide variety of inflatable protective devices have been disclosed over many years. These have been designed to protect the head, neck and/or body of persons who are falling or crashing (bicycles, motorcycles, automobiles, racecars and pilots). Some examples include: Alstin discloses a helmet for a bicycle rider that inflates during a crash in U.S. Pat. No. 8,402,568 (par. 19, background of invention).”
‘346 also explicitly teaches, “Although the present disclosure is directed to embodiments including a device 1 worn around the neck, the features pertaining to sensing and triggering of the device 1 based on atmospheric air pressure may be used in conjunction with other protective devices, such as other inflatable air chamber 4 based protective devices, or other safety devices…(par. 61, detailed description).”
Therefore it would have been an obvious modification to one of ordinary skill in the art at the time of filing the invention to modify the system of ‘346 to be applied to various activities including riding a bicycle.  Normal riding one of the activity states would result in the airbag system being idle or uninflated; while falling or crashing would represent another ‘activity state’ other than riding a bicycle and would trigger the airbag .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various inflatable protection systems have been attached to establish the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732